Notice of Allowance
This action is in response to the amendments filed on Dec. 3rd, 2021. A summary of this action:
Claim 1, 5-7, 11-13, 17-18 have been presented for examination.
Claims 1, 7, and 13 have been amended by Examiner’s amendment to the claims submitted on Sept. 1st, 2021
Claims 1, 5-7, 11-13, 17-18 are allowed

Regarding the § 101 Rejection
	In view of the Examiner’s amendment below, the § 101 rejection is withdrawn. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with agent of record Roger Chu (Reg. No.: 52,745) on Dec. 29th, 2021.
The Examiner amendment is amending the claims presented on Sept. 1st, 2021. 
The support for the proposed Examiner’s amendment is found in at least ¶ 3 of the instant specification as filed: “...In additional to these unknown coefficients, material test results generally stop after specimen fails, while computation using the formula would create 
In addition, the Examiner’s amendment is also supported by the original claims as filed. 
The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (example), or, if the deletion is of five or fewer consecutive characters or would be difficult to see, in double brackets [[ ]]. 

The claims are amended as follows:
	1. (currently amended) A method of determining a material model representing physical material test results comprising:
	receiving, in a computer system having at least a finite element analysis (FEA) based application module installed thereon, a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;
	creating, with the application module, an FEA model representing the specimen, the FEA model associated with material properties defined by a formula having a set of adjustable coefficients;

creating an initial set of connectors between each node of said computed curve and a corresponding node of the reference curve based on criteria of the similarity measure technique;
discarding all end connectors except innermost one at both ends of the reference curve;
redefining said each computed curve by remeshing inner portion with nodes connected to at least one connector;
recreating a new set of connectors between each node of said each computed curve and a corresponding node of the reference curve; and
calculating an average distance between said each computed curve and the reference curve, when both ends of the reference curve containing only one end connector; [[and]]
	determining, with the application module, ; and
determining, based on the material model, additional stress-strain data for the specimen which represents material test results that were not obtained in the physical material test of the specimen. 

	7. (currently amended) A system for determining a material model representing physical material test results comprising:
	a memory for storing computer readable code for at least a finite element analysis (FEA) based application module;
	at least one processor coupled to the memory, said at least one processor executing the computer readable code in the memory to cause the application module to perform operations of:
	receiving a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;
	creating an FEA model representing the specimen, the FEA model associated with material properties defined by a formula having a set of adjustable coefficients;
	obtaining a number of computed curves, each computed curve defined with multiple nodes of computed stress-strain values obtained in a simulation  of the material test using the FEA model based on a corresponding set of adjustable coefficients; 	
calculating respective curve difference measurement between said each computed curve and the reference curve using a similarity measure technique that includes trimming off 
creating an initial set of connectors between each node of said computed curve and a corresponding node of the reference curve based on criteria of the similarity measure technique;
discarding all end connectors except innermost one at both ends of the reference curve;
redefining said each computed curve by remeshing inner portion with nodes connected to at least one connector;
recreating a new set of connectors between each node of said each computed curve and a corresponding node of the reference curve; and
calculating an average distance between said each computed curve and the reference curve, when both ends of the reference curve containing only one end connector; [[and]]
	determining ; and
determining, based on the material model, additional stress-strain data for the specimen which represents material test results that were not obtained in the physical material test of the specimen. 


receiving, in a computer system having at least a finite element analysis (FEA) based application module installed thereon, a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;
	creating, with the application module, an FEA model representing the specimen, the FEA model associated with material properties defined by a formula having a set of adjustable coefficients;
	obtaining, with the application module, a number of computed curves, each computed curve defined with multiple nodes of computed stress-strain values obtained in a simulation  of the material test using the FEA model based on a corresponding set of adjustable coefficients; 	calculating, with the application module, respective curve difference measurement between said each computed curve and the reference curve using a similarity measure technique that includes trimming off excess end portion said each computed curve to match the reference curve, wherein the similarity measure technique comprises:
creating an initial set of connectors between each node of said computed curve and a corresponding node of the reference curve based on criteria of the similarity measure technique;
discarding all end connectors except innermost one at both ends of the reference curve;

recreating a new set of connectors between each node of said each computed curve and a corresponding node of the reference curve; and
calculating an average distance between said each computed curve and the reference curve, when both ends of the reference curve containing only one end connector; [[and]]
	determining, with the application module, ; and
determining, based on the material model, additional stress-strain data for the specimen which represents material test results that were not obtained in the physical material test of the specimen. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        

/D.A.H./Examiner, Art Unit 2147